Order entered August 19, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00365-CR

                          MARK ANGELO GUAJARDO, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-72357-U

                                            ORDER
       On August 5, 2015, we ordered court reporter Cheryl Dixon to file the reporter’s record

within seven days. We warned that if the record was not filed within that time, we would utilize

our available remedies, including ordering that Cheryl Dixon not sit as a court reporter until the

record is filed in this appeal. Nevertheless, Ms. Dixon has neither filed the reporter’s record nor

communicated with the Court regarding the status of the record.

       Accordingly, we ORDER Cheryl Dixon, official court reporter of the 291st Judicial

District Court, to file the complete reporter’s record, including all exhibits admitted into

evidence, in this appeal, including all exhibits admitted into evidence, by 4:00 p.m. MONDAY,

AUGUST 24, 2015. We further ORDER that Cheryl Dixon not sit as a court reporter until the

complete record is filed in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Cheryl Dixon, official court reporter, 291st

Judicial District Court; the Dallas County Auditor’s Office; and to counsel for all parties.


                                                      /s/    LANA MYERS
                                                             JUSTICE